DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed after the mailing date of the Non-Final Office Action on 11/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki (US 2005/0046668 A1) in view of Suwada (US 2019/0077157 A1).
Regarding claim 1:
	Owaki discloses a printing device comprising:
	a print head (one of recording heads 220) that includes print elements (nozzle orifices 21) arranged linearly in a first direction (Fig. 2); and
	a housing (of head unit 200) that has a bottom surface on which the print head is arranged (Figs. 3, 8),
	wherein the bottom surface of the housing has a standard bottom surface portion (of cover head 240) and a second bottom surface portion (e.g. of joining portion 252),
	wherein a second distance between the second bottom surface portion and a flat plane on which the housing is to be placed is greater than a first distance between the standard bottom surface portion and the flat plane (Figs. 3, 7)
	wherein the housing is arranged in such a manner that the second bottom surface portion is made to pass above a print area of a print medium on which printing is performed by the print head when the print head continues to perform printing by moving the housing in a second direction intersecting the first direction after the print head performs printing on the print area (Figs. 3, 7-8).
	Owaki does not expressly disclose that the bottom surface also has a convex portion that extends in the second direction.
	However, Suwada discloses a printing device that is configured to protect a print head and to enable accurate positioning of the print head and a cap (paragraphs 6, 37) by forming the bottom surface of a housing (21) comprises at least a standard bottom surface portion (facing surface 611) and a convex portion (one of guards 63A-B) that extends in a second direction 
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the convex portion taught by Suwada into Owaki’s printing device, so as to protect Suwada’s print head and to enable accurate positioning of the print head with a cap.
Regarding claim 2:
	Owaki’s modified printing device comprises all the limitations of claim 1, and Suwada also discloses that the convex portion is formed on an area of the bottom surface that is to pass above an area of the print medium other than the print area on which printing is performed by the print head when the housing is moved in the second direction (Figs. 1-2).
Regarding claim 3:
	Owaki’s modified printing device comprises all the limitations of claim 1, and Owaki also discloses that a length of the second bottom surface portion in the first direction is longer than a length of the print head (Fig. 8).
Regarding claim 4:
	Owaki’s printing device comprises all the limitations of claim 1, and Owaki also discloses that a distance between the print head and the flat plane is greater than the second distance (Fig. 3).
Regarding claim 5:
Owaki’s printing device comprises all the limitations of claim 1, and Owaki also discloses that the second direction includes a first printing direction and a second printing direction opposite to the first printing direction (paragraph 90 & Fig. 7), and
the second bottom surface portion is formed on an area of the standard bottom surface portion extending in the first printing direction from the print head and on an area of the standard bottom surface portion extending in the second printing direction from the print head (Figs. 3, 8).

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki as modified by Suwada, as applied to claim 1 above, and further in view of Kuki et al. (US 2006/0192798 A1).
Regarding claim 7:
	Owaki’s modified printing device comprises all the limitations of claim 1, but does not expressly disclose a guide roller to guide the housing.
	However, Kuki et al. disclose a printing device having a housing (of printing unit 30) that includes a guide roller (idle roller 50) that guides the housing so as to move the housing in a second direction (paragraphs 76-81 & Figs. 3, 5), the guide roller further acting to detect the thickness of the medium (paragraph 81).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a guide roller, such as taught by Kuki et al., into Owaki’s modified printing device.

Claims 8-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owaki (US 2005/0046668 A1) in view of Suwada (US 2019/0077157 A1) and Kuki et al. (US 2006/0192798 A1).
Regarding claim 8:
	Owaki discloses a printing device comprising:
	a print head (one of recording heads 220) that includes print elements (nozzle orifices 21) arranged linearly in a first direction (Fig. 2); and
	a housing (of head unit 200) having a bottom surface on which the print head is disposed (Figs. 3, 8),
	wherein the bottom surface of the housing has:
a bottom surface portion (e.g. surface portion of fixing plate 250),

	wherein an area of the bottom surface is to pass above a print area of a print medium other than a print area of the print medium on which printing is performed by the print head (e.g. an area surrounding the heads 220: Figs. 3, 7-8).
	Owaki does not expressly disclose that the bottom surface also has a convex portion that extends in the second direction, or that the bottom surface has a contact portion to come into contact with a print medium.
	However, Suwada discloses a printing device that is configured to protect a print head and to enable accurate positioning of the print head and a cap (paragraphs 6, 37) by forming the bottom surface of a housing (21) to comprise at least bottom surface portion (facing surface 611) and a convex portion (one of guards 63A-B) that extends in a second direction (Fig. 2), wherein a second distance between the convex portion and a flat plane is less than a first distance between the bottom surface portion and the flat plane (Figs. 2, 5),
	the convex portion being formed on an area of the bottom surface that is to pass above an area of the print medium other than a print area of the print medium on which printing is performed by the print head when the housing is moved in the second direction (Figs. 1-2).
	Further, Kuki et al. disclose a printing device having a housing (of printing unit 30) that includes a guide roller (idle roller 50) along a bottom surface thereof (Fig. 3), the guide roller configured to come into contact with a print medium (paragraphs 76-81 & Figs. 3, 5) so as to detect the thickness of the medium (paragraph 81).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the convex portion taught by Suwada into Owaki’s printing device, so as to protect Suwada’s print head and to enable accurate positioning of the print head with a cap.  It would have been further obvious to include a guide roller, such as taught by Kuki et al., into Owaki’s modified printing device, so as to enable thickness detection.
Regarding claim 9:
	Owaki’s modified printing device comprises all the limitations of claim 8, and Owaki also discloses that the bottom surface portion is formed on an area of the bottom surface that is to pass above the print area on which printing is performed by the print head when the housing is moved in the second direction (Figs. 7-8).
Regarding claim 10:
	Owaki’s modified printing device comprises all the limitations of claim 8, and Owaki also discloses that a length of the bottom surface portion in the first direction is longer than a length of the print head (Fig. 8).
Regarding claim 11:
	Owaki’s modified printing device comprises all the limitations of claim 8, and Owaki also discloses that a distance between the print head and the flat plane is greater than the second distance (Fig. 3).
Regarding claim 12:
Owaki’s modified printing device comprises all the limitations of claim 8, and Owaki also discloses that the second direction includes a first printing direction and a second printing direction opposite to the first printing direction (paragraph 90 & Fig. 7), and
the second bottom surface portion is formed on an area of the standard bottom surface portion extending in the first printing direction from the print head (Fig. 3) and on an area of the standard bottom surface portion extending in the second printing direction from the print head (Figs. 3, 8).
Regarding claim 14:
	Owaki’s modified printing device comprises all the limitations of claim 8, and Owaki also discloses that the bottom surface of the housing further has a standard bottom surface portion (portion of cover head 240) between the bottom surface of the housing and the flat plane (Figs. 3, 8), and

Regarding claim 15:
	Owaki’s modified printing device comprises all the limitations of claim 8, and Kuki also discloses that the contact portion is a guide roller to guide the housing so as to move the housing in the second direction (paragraphs 76-81 & Figs. 3, 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853